Per Curiam.
—There was certainly some evidence of conversion. The witness on whose testimony it rests proved that he had consented to demand the certificate in the plaintiff’s name ; and being the plaintiff’s agent for that, purpose, he was necessarily his agent to receive the defendant’s answers. What, matters it that he would not have been authorised to receive, had the defendant consented to deliver1? He might have delivered to the plaintiff in person had he been disposed to comply with the demand ; but his refusal to deliver at all, was a virtual waiver of objection that no one was present with authority to receive.
As to the damages, though the value of the property is the ordinary measure, it has been long settled that, under circumstances, the jury may go beyond it.
Judgment affirmed.